     Case 2:95-cr-00504-WBS-AC Document 468 Filed 06/05/20 Page 1 of 1

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   UNITED STATES OF AMERICA,                No. 2:95-cr-504 WBS
13                 Plaintiff,

14        v.                                  ORDER
15   JOSE LUIS BUENROSTRO,

16                 Defendant.

17

18                                 ----oo0oo----

19               Defendant Jose Luis Buenrostro has filed a motion to

20   reduce his sentence under 18 U.S.C. § 3582(c)(1)(A)(i).             (Docket

21   No. 463.)    The United States shall file any opposition to

22   defendant’s motion no later than June 15, 2020.         Defendant may

23   file a reply no later than June 22, 2020.        The court will then

24   take the motion under submission and will inform the parties if

25   oral argument or further proceedings are necessary.

26               IT IS SO ORDERED.

27   Dated:    June 5, 2020

28
                                          1
